      Case: 1:19-cv-06329 Document #: 21 Filed: 01/27/20 Page 1 of 3 PageID #:295




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


 KARAMELION LLC,

                        Plaintiff
                                                     C.A. No. 1:19-cv-6329
 v.
                                                     Hon. Judge Edmond Chang
 ELEXA CONSUMER PRODUCTS, INC.,

                        Defendant.


 KARAMELION LLC,

                        Plaintiff
                                                     C.A. No. 1:19-cv-6330
 v.
                                                     Hon. Judge Sharon Johnson Coleman
 FIBAR USA LLC,

                        Defendant.

                  JOINT MOTION FOR REASSIGNMENT OF RELATED
                              CASE No. 1:19-cv-6330

        Under Local Rule 40.4, Plaintiff Karamelion LLC and Defendant Fibar USA LLC

respectfully request that the Court reassign Case No. 19-CV-06330, captioned Karamelion LLC

v. Fibar USA LLC pending before the Honorable Judge Sharon Johnson Coleman, to the

Honorable Judge Edmond Chang.

        1.      The basis for this Motion for Reassignment is the relatedness of this case to a case

pending before Judge Chang: Karamelion LLC v. Elexa Consumer Products, Inc., Case No.

1:19-cv-6329.




                                                 1
    Case: 1:19-cv-06329 Document #: 21 Filed: 01/27/20 Page 2 of 3 PageID #:296




       2.      Specifically, this case involves the same Plaintiff, Karamelion LLC, and the same

asserted patents, U.S. Patent Nos. 6,275,166 (“’166 patent”) and 6,873,245 (“’245 patent”), as

the previously filed case.

       3.      Under Local Rule 40.4(a), two or more civil cases may be related if one or more

of these conditions are met: (1) the cases involve the same property; (2) the cases involve some

of the same issues of fact or law; (3) the cases grow out of the same transaction or occurrence; or

(4) in class action suits, one or more of the classes involved in the cases is or are the same. Here,

conditions one (in part) and two are met.

       4.      Both cases, No. 1:19-cv-6329 and No. 19-CV-06330, involve the same patents.

Karamelion is alleging infringement of the ’166 patent and the ’245 patent. Compare, Case No.

1:19-cv-6329, Complaint at ¶¶ 18, 29 [Dkt. #1] and Case No. 19-CV-06330, Complaint at ¶¶ 18,

29 [Dkt. #1] (Ex. 1).

       5.      Likewise, these matters will involve some of the same issues of fact or law. The

Complaints of both cases allege the infringement of the ‘166 and ‘245 patents. Compare, Case

No. 1:19-cv-6329, Complaint at ¶¶ 18, 29 [Dkt. #1] and Case No. 19-cv-06330, Complaint at ¶¶

18,29 [Dkt. #1] (Ex. A). Both cases will address claim construction of terms from the claims of

the ‘166 and ‘245 patents. Defendant Fibar has also filed a Motion to Dismiss and intends to

plead defenses that overlap some of the defenses alleged by Defendant Elexa. Compare Case

No. 1:19-cv-6329, Answer at 16-17 [Dkt. #1] with Joint Initial Status Report in Case No. 1:19-

cv-06330, Dkt. #18 at 1.c (Ex. 2) and Case No. 19-cv-06330, Motion to Dismiss [Dkt. #23].

       6.      Handling both cases by the same judge is likely to result in a substantial savings

of judicial time and effort.




                                                  2
    Case: 1:19-cv-06329 Document #: 21 Filed: 01/27/20 Page 3 of 3 PageID #:297




       7.      The following is the status of the case sought to be reassigned, Case No. 1:19-cv-

06330. On January 21, 2020, Defendant Fibar filed a Motion to Dismiss in response to the

Complaint. No briefing schedule has been set. The parties filed a Joint Initial Status Report;

however, no case schedule has been set.

       8.      Pursuant to Local Rule 40.4(c), a copy of the Complaint in the higher-numbered

case that is the subject of this motion is attached as Exhibit 1. The Joint Initial Status Report

filed in Case No. 1:19-cv-06330, Dkt. #18, is attached as Exhibit 2 for the Court’s convenience.

       9.      Under Local Rule 40.4(c), this motion is being filed in the lowest numbered case

of the related cases.

       Because of the relatedness of the two pending matters and the substantial saving of

judicial time and effort that are likely to result from the handling of both cases by the same

judge, Plaintiff and Defendant move under Local Rule 40.4 that Case No. 19-CV-06330 be

reassigned to Judge Edmond Chang.



Dated: January 27, 2020

Respectfully submitted,                            Respectfully submitted,

/s/ David R. Bennett                               /s/ Gregory C. Schodde
David R. Bennett                                   Gregory C. Schodde
Direction IP Law                                   McAndrews, Held & Malloy, Ltd.
P.O. Box 14184                                     500 W. Madison, 34th Floor
Chicago, IL 60614-0184                             Chicago, IL 60661
Telephone: (312) 291-1667                          Telephone: (312) 775-8000
e-mail: dbennett@directionip.com                   e-mail: GSchodde@mcandrews-ip.com

Counsel for Plaintiff Karamelion LLC               Counsel for Defendant Fibar USA LLC




                                                  3
